IN THE COURT OF APPEALS OF THE STATE OF IDAHO

                                       Docket No. 48820

In the Matter of: John Doe I, A Child          )
Under Eighteen (18) Years of Age.              )
STATE OF IDAHO, DEPARTMENT OF                  )
HEALTH AND WELFARE,                            )     Filed: September 10, 2021
                                               )
       Petitioner-Respondent,                  )     Melanie Gagnepain, Clerk
                                               )
v.                                             )     THIS IS AN UNPUBLISHED
                                               )     OPINION AND SHALL NOT
JANE DOE (2021-19),                            )     BE CITED AS AUTHORITY
                                               )
       Respondent-Appellant.                   )
                                               )

       Appeal from the Magistrate Division of the District Court of the Fifth Judicial
       District, State of Idaho, Minidoka County. Hon. Douglas G. Abenroth,
       Magistrate.

       Judgment terminating parental rights, affirmed.

       Hilverda McRae, PLLC; Adam J. Ondo, Twin Falls, for appellant.

       Hon. Lawrence G. Wasden, Attorney General; James T. Baird, Deputy Attorney
       General, Twin Falls, for respondent.
                 ________________________________________________

GRATTON, Judge
       Jane Doe appeals from the magistrate court’s judgment terminating her parental rights to
her minor child. For the reasons set forth below, we affirm.
                                                I.
                     FACTUAL AND PROCEDURAL BACKGROUND
       Doe is the mother of K.C., born August 19, 2017. After receiving a referral complaint
from the State of Utah Child Protection Services regarding Doe, who had recently moved from
Utah to Idaho, the Idaho Department of Health and Welfare (the Department) conducted an
investigation of Doe’s home. As a result of this investigation, the Department declared K.C. in
imminent danger and removed the child from Doe’s custody in May 2019.


                                                1
       A case plan was developed by the Department and adopted by the court in July 2019. As
part of the case plan, Doe was required to complete approximately fifteen tasks addressing
several issues, including substance abuse, housing, parenting skills, and employment. After
determining that Doe failed to make substantial progress on the case plan over the course of a
year, the Department filed for termination of Doe’s parental rights. A termination hearing was
held in February 2021. After the hearing, the magistrate court terminated Doe’s parental rights,
finding grounds to terminate due to neglect, failure to complete her case plan, and that
termination is in the best interests of the child. Doe appeals.
                                                 II.
                                   STANDARD OF REVIEW
       A parent has a fundamental liberty interest in maintaining a relationship with his or her
child. Troxel v. Granville, 530 U.S. 57, 65 (2000); Doe v. State, 137 Idaho 758, 760, 53 P.3d
341, 343 (2002). This interest is protected by the Fourteenth Amendment to the United States
Constitution. State v. Doe, 144 Idaho 839, 842, 172 P.3d 1114, 1117 (2007). Implicit in the
Termination of Parent and Child Relationship Act is the philosophy that, wherever possible,
family life should be strengthened and preserved. I.C. § 16-2001(2). Therefore, the requisites of
due process must be met when terminating the parent-child relationship. State v. Doe, 143 Idaho
383, 386, 146 P.3d 649, 652 (2006). Due process requires that the grounds for terminating a
parent-child relationship be proved by clear and convincing evidence.           Id.   Because a
fundamental liberty interest is at stake, the United States Supreme Court has determined that a
court may terminate a parent-child relationship only if that decision is supported by clear and
convincing evidence. Santosky v. Kramer, 455 U.S. 745, 769 (1982); see also I.C. § 16-2009; In
re Doe, 146 Idaho 759, 761-62, 203 P.3d 689, 691-92 (2009); Doe, 143 Idaho at 386, 146 P.3d at
652.
       On appeal from a decision terminating parental rights, this Court examines whether the
decision is supported by substantial and competent evidence, which means such evidence as a
reasonable mind might accept as adequate to support a conclusion. Doe v. Doe, 148 Idaho 243,
245-46, 220 P.3d 1062, 1064-65 (2009).          The appellate court will indulge all reasonable
inferences in support of the trial court’s judgment when reviewing an order that parental rights
be terminated. Id. The Idaho Supreme Court has also said that the substantial evidence test
requires a greater quantum of evidence in cases where the trial court’s finding must be supported

                                                  2
by clear and convincing evidence than in cases where a mere preponderance is required. In re
Doe, 143 Idaho 343, 346, 144 P.3d 597, 600 (2006). Clear and convincing evidence is generally
understood to be evidence indicating that the thing to be proved is highly probable or reasonably
certain. In re Doe, 143 Idaho 188, 191, 141 P.3d 1057, 1060 (2006). Further, the magistrate
court’s decision must be supported by objectively supportable grounds. In re Doe, 143 Idaho at
346, 144 P.3d at 600.
        Idaho Code § 16-2005 permits a party to petition the court for termination of the parent-
child relationship when it is in the child’s best interests and any one of the following five factors
exist: (a) abandonment; (b) neglect or abuse; (c) lack of a biological relationship between the
child and a presumptive parent; (d) the parent is unable to discharge parental responsibilities for
a prolonged period that will be injurious to the health, morals, or well-being of the child; or (e)
the parent is incarcerated and will remain incarcerated for a substantial period of time. Each
statutory ground is an independent basis for termination. Doe, 144 Idaho at 842, 172 P.3d at
1117.
                                                III.
                                           ANALYSIS
        Doe raises three issues on appeal. First, Doe asserts that the magistrate court’s finding of
neglect is not supported by substantial evidence. Second, Doe argues that the magistrate court’s
determination that termination is in the best interests of the child is not supported by substantial
evidence. Finally, Doe raises an ineffective assistance of counsel claim, arguing that counsel
made several errors throughout the proceedings that prejudiced the outcome. We address each of
these arguments below.
A.      Finding of Neglect
        Doe asserts that the magistrate court’s finding of neglect is not supported by substantial
evidence, but provides no argument in support. Rather, Doe invites this Court to review the
record to determine whether neglect occurred. This Court generally does not address issues not
supported by cogent argument and citation to legal authority, even in a case terminating parental
rights. Idaho Dep’t of Health & Welfare v. Doe (2018-24), 164 Idaho 143, 147, 426 P.3d 1243,
1247 (2018). Regardless, a review of the record provides substantial evidence in support of the
magistrate court’s finding of neglect.



                                                 3
       Idaho Code § 16-2002(3)(a) defines “neglect” as any conduct included in I.C. § 16-1602(31).
Section 16-1602(31)(a) provides, in pertinent part, that a child is neglected when the child is without
proper parental care and control, or subsistence, medical or other care or control necessary for his or
her well-being because of the conduct or omission of his or her parents, guardian, or other custodian
or their neglect or refusal to provide them. Neglect also exists where the parent has failed to comply
with the court’s orders or the case plan in a child protective act case and the Department has had
temporary or legal custody of the child for fifteen of the most recent twenty-two months and
reunification has not been accomplished by the last day of the fifteenth month in which the child has
been in the temporary or legal custody of the Department. I.C. § 16-2002(3)(b).
       In this case, the magistrate court found that Doe neglected her child both in general terms
and by failing to comply with the case plan. The court based its finding of general neglect
primarily on Doe’s continued drug use, a period of incarceration, failure to provide for the child
financially, and failure to provide a safe place to live. This finding is supported by substantial
evidence in the record, including Doe’s own testimony. Likewise, the magistrate court’s finding
of neglect due to failing to comply with the case plan is also supported by substantial evidence,
as Doe failed to complete the majority of tasks set forth in the case plan. Doe has failed to show
error in the magistrate court’s conclusion that Doe neglected K.C.
B.     Best Interests of the Child
       Doe next argues that the magistrate court’s finding that termination is in the best interests
of the child is not supported by substantial evidence. Specifically, Doe argues that the district
court ignored the progress she made in the months leading up to the termination proceeding.
Had the court considered the progress she made, Doe argues, the court would have found that it
is not in the best interests of the child to terminate Doe’s parental rights.
       Once a statutory ground for termination has been established, the trial court must next
determine whether it is in the best interests of the child to terminate the parent-child relationship.
In re Aragon, 120 Idaho 606, 611, 818 P.2d 310, 315 (1991). When determining whether
termination is in the child’s best interests, the trial court may consider the parent’s history with
substance abuse, the stability and permanency of the home, the unemployment of the parent, the
financial contribution of the parent to the child’s care after the child is placed in protective
custody, the improvement of the child while in foster care, the parent’s efforts to improve his or
her situation, and the parent’s continuing problems with the law. In re Doe, 159 Idaho 192, 198,
358 P.3d 77, 83 (2015); In re Doe, 156 Idaho 103, 111, 320 P.3d 1262, 1270 (2014). A finding
                                                   4
that it is in the best interests of the child to terminate parental rights must still be made upon
objective grounds. In re Doe, 152 Idaho 953, 956-57, 277 P.3d 400, 403-04 (Ct. App. 2012).
       In making its determination regarding the best interests of the child, the magistrate court
primarily considered Doe’s ability to provide the child with a stable home environment and the
child’s improvement in foster care. Doe argues that the magistrate court should have considered
the recent progress she made, including leasing an apartment and working two jobs, completing a
relapse prevention program, not missing visits for nine months leading up to the termination
hearing, and improving at parenting during the visits. However, the record indicates that Doe
would have needed at least six months to come into compliance with the case plan, leaving the
child with a lack of permanency throughout the duration. Even considering Doe’s claimed
belated progress, the child still needed permanency and made improvements in foster care.
Therefore, the magistrate court’s finding that termination is in the best interests of the child is
supported by substantial evidence.
C.     Ineffective Assistance of Counsel
       Doe argues that her counsel provided ineffective assistance at the termination hearing.
While Doe concedes that ineffective assistance of counsel claims are not typically brought on
direct appeal in order to allow for the development of a more complete record, she asserts that
the record captures the majority of the deficient performance she alleges. The Department, while
not agreeing that ineffective assistance of counsel claims are appropriate on direct appeal from a
termination proceeding, argues that Doe’s counsel did not provide deficient representation and
that counsel’s decisions were strategic.
       Doe cites to the standard set forth in J.B. v. Florida Dep’t. of Children and Families, 170
So.3d 780, 792-93 (Fla. 2015) for evaluating ineffective assistance of counsel in termination
cases, which is akin to the standard in Strickland v. Washington, 466 U.S. 668 (1984) applicable
to criminal cases, but with a more stringent prejudice requirement. Idaho has not adopted any
standard for assessing ineffective assistance of counsel claims in termination cases and we do not
do so here. 1 However, to prevail on an ineffective assistance of counsel claim under Strickland,


1
        In State, Dep’t Health & Welfare v. Mahoney-Williams, 101 Idaho 280, 281-82, 611 P.2d
1065, 1066-67 (1980), the Idaho Supreme Court only assumed, without deciding, that a parent in
a termination case had a right to effective assistance of counsel and concluded that counsel was
not ineffective because the record demonstrated counsel’s challenged decisions were tactical.


                                                5
the petitioner must show that the attorney’s performance was deficient and that the petitioner was
prejudiced by the deficiency. Strickland, 466 U.S. at 687-88. To establish a deficiency, the
petitioner has the burden of showing that the attorney’s representation fell below an objective
standard of reasonableness. Aragon v. State, 114 Idaho 758, 760, 760 P.2d 1174, 1176 (1988);
Knutsen v. State, 144 Idaho 433, 442, 163 P.3d 222, 231 (Ct. App. 2007). To establish prejudice,
the petitioner must show a reasonable probability that, but for the attorney’s deficient
performance, the outcome of the trial would have been different. Aragon, 114 Idaho at 761, 760
P.2d at 1177; Knutsen, 144 Idaho at 442, 163 P.3d at 231.             In the context of criminal
proceedings, this Court has long adhered to the proposition that tactical or strategic decisions of
trial counsel will not be second-guessed on appeal unless those decisions are based on inadequate
preparation, ignorance of relevant law, or other shortcomings capable of objective evaluation.
Gonzales v. State, 151 Idaho 168, 172, 254 P.3d 69, 73 (Ct. App. 2011).
       Doe identifies five examples in which she asserts her counsel’s performance was
deficient. First, counsel failed to object to the admission of evidence on how the case began in
Utah, where Doe was found unconscious with drugs in her vehicle and K.C. on her lap, as
hearsay, thereby allowing the magistrate court to rely on those facts in making its determinations.
Second, counsel failed to object when the Department used a case worker, rather than another
qualified party, to introduce the results of Doe’s drug tests. Third, counsel failed to object to
testimony from a non-expert caseworker on the needs of the child regarding stability and
bonding, which, Doe argues, should have been objected to pursuant to Idaho Rule of Evidence
701(c) as expert witness testimony. Fourth, counsel did not request extended or additional visits
despite Doe’s improvements leading up to the termination hearing. Fifth, counsel allowed Doe
to testify at the termination hearing, where Doe admitted that her neglect caused the child to
come into the Department’s custody.
       As an initial matter, there is no evidence in the record from which to conclude that any of
the above decisions were not strategic. A review of the record indicates that Doe’s strategy
during the course of the proceedings was to acknowledge the ways she had fallen short on her
case plan while focusing on her recent improvements. All of the above decisions appear from




                                                6
the record to have been strategic and, thus, cannot support an ineffective assistance of counsel
claim. 2
           Doe has failed to show that any of the claimed actions or omissions fell outside an
objective standard of reasonableness and constituted deficient performance or resulted in
prejudice. As to the first asserted deficiency, counsel’s failure to object to the hearsay evidence
did not result in prejudice because Doe, in her own testimony, admitted to these facts, thereby
allowing the court to consider them. As to the second assertion, even if counsel had objected to
the drug tests being admitted, there was more than adequate evidence on the record to support
the magistrate court’s finding that Doe had failed to timely address her substance abuse issues.
This included the fact that Doe missed eleven drug tests, which she knew counted as positive,
and admitted to using drugs through June 2020. Moving to the third assertion, the caseworker’s
testimony on a child’s need for stability and bonding was based on her own observations of
K.C.’s relationship with Doe and was not based on any scientific or specialized knowledge.
Fourth, the record does not indicate that Doe ever requested extended visits. Moreover, any such
request would be part of the child protection proceeding, not the termination proceeding.
Therefore, counsel’s failure to make such a request at the termination hearing was not deficient
and did not prejudice Doe’s case. Lastly, counsel’s choice to allow Doe to testify was a tactical
or strategic decision, as the approach to the case at the termination hearing and, to some extent
on appeal, was to focus on Doe’s recent progress rather than dispute the facts she testified to,
including her neglect. Without Doe’s testimony, the majority of these recent improvements
would not have been included in the record. Under any standard, Doe has failed to establish she
received ineffective assistance of counsel at the termination hearing.
                                                IV.
                                          CONCLUSION
           There is substantial and competent evidence to support the magistrate court’s findings
and conclusions that Doe neglected her child and that termination is in the child’s best interests.
Additionally, although Idaho has not recognized a claim, let alone any standard or procedure for
considering an ineffective assistance of counsel claim for the first time on appeal from a

2
        Doe also claims that counsel should have objected to the admission of the case plan. The
admission of the case plan was not objectionable, particularly in a case in which neglect by
failure to complete the case plan was at issue. Any “allegations” in the case plan were extant
elsewhere and part of the claimed basis for termination.
                                                 7
termination hearing, under any standard Doe has failed to show that counsel’s performance was
deficient or prejudicial. Therefore, we affirm the magistrate court’s judgment terminating Doe’s
parental rights.
        Judge LORELLO and Judge BRAILSFORD CONCUR.




                                               8